J. S58033/18

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                        Appellant      :
                                       :
                   v.                  :         No. 537 WDA 2018
                                       :
KEITH ROBERT LASKOVICH                 :


           Appeal from the Suppression Order, March 19, 2018,
               in the Court of Common Pleas of Elk County
            Criminal Division at No. CP-24-SA-0000005-2017



COMMONWEALTH OF PENNSYLVANIA,          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                        Appellant      :
                                       :
                   v.                  :         No. 538 WDA 2018
                                       :
KEITH ROBERT LASKOVICH                 :


                    Appeal from the Order, March 19, 2018,
                  in the Court of Common Pleas of Elk County
               Criminal Division at No. CP-24-SA-0000006-2017


BEFORE: OLSON, J., MURRAY, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:       FILED OCTOBER 11, 2018

     The Commonwealth appeals1 from the March 19, 2018 order granting

appellee, Keith Robert Laskovich’s omnibus pre-trial motion to suppress


1 The Commonwealth certified, pursuant to Pa.R.A.P. 311(d), that the trial
court’s March 19, 2018 order will terminate or substantially handicap the
prosecution.
J. S58033/18

evidence obtained following the warrantless seizure of a wildlife trail camera

located on his property        by Pennsylvania Game        Commission Wildlife

Conservation Officer Jason W. Wagner.         Magisterial District Judge Mark S.

Jacob found appellee guilty of violating Section 2102(c)2 of the Pennsylvania

Game and Wildlife Code, 34 Pa.C.S.A. §§ 101 et seq. Following the filing of

a summary appeal, the trial court granted the motion to suppress.

        In Commonwealth v. Reed, 696 A.2d 199, 200 (Pa.Super. 1997), a

panel of this court concluded that the Pennsylvania Game and Wildlife Code

is a regulatory statute within the meaning of 42 Pa.C.S.A. § 762(a)(2).

Pursuant to Section 762(a)(2), the Commonwealth Court has exclusive

jurisdiction of appeals in “Governmental and Commonwealth regulatory

criminal cases,” which are defined to include all criminal actions or

proceedings for the violation of any “[r]ule, regulation or order of any

Commonwealth Agency,” or any “[r]regulatory statute administered by any

Commonwealth agency.”           42 Pa.C.S.A. § 762(a)(2).       This court has




2   This section provides as follows:

              (c)   Transportation, sale and disturbance of
                    game or wildlife.--The commission shall
                    promulgate     regulations    concerning      the
                    transportation, introduction into the wild,
                    importation, exportation, sale, offering for sale
                    or purchase of game or wildlife or the
                    disturbing of game or wildlife in their natural
                    habitat.

34 Pa.C.S.A. § 2102(c).


                                        -2-
J. S58033/18

repeatedly recognized that “[t]he Commonwealth Court of Pennsylvania is

conferred with jurisdiction over appeals from criminal prosecutions brought

pursuant to the Game and Wildlife Code.”     Commonwealth v. Gosselin,

861 A.2d 996, 999 n.2 (Pa.Super. 2004) (citations omitted); see also

Commonwealth v. Buck, 618 A.2d 1047, 1048 n.3 (Pa.Super. 1993)

(stating, “the Pennsylvania Commonwealth Court possesses appellate

jurisdiction over criminal proceedings stemming from violations of regulatory

statutes administered by Commonwealth agencies and has in the past heard

appeals from criminal convictions under the Game and Wildlife Code”)

(citation omitted).   The Reed court further noted that even though a

regulatory     statute    may     impose      criminal    penalties,     the

Commonwealth Court retains jurisdiction over such matters.             Reed,

696 A.2d at 201 (citation omitted; emphasis added).      The Commonwealth

acknowledges as much in its brief to this court, averring that it “elected to

file the present appeal with the Pennsylvania Superior Court as oppose[d] to

the Pennsylvania Commonwealth Court despite the arresting agency being

the Pennsylvania Game Commission[.]” (Commonwealth’s brief at 1-2.)

      Based on the foregoing, we find that this appeal properly falls within

purview of the Commonwealth Court’s jurisdiction. Accordingly, we transfer

this case to the Commonwealth Court.

      Appeal transferred to the Commonwealth Court.




                                    -3-
J. S58033/18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/11/2018




                          -4-